—Judgment unanimously affirmed. Memorandum: Defendant failed to move to withdraw his pleas of guilty or to vacate the judgments of conviction and thus failed to preserve for our review his contention that County Court erred in accepting his pleas without conducting sufficient factual colloquies (see, People v Lopez, 71 NY2d 662, 665). Because the recitation of the facts by defendant does not cast significant doubt upon his guilt, these cases do not fall within the narrow exception to the preservation doctrine (see, People v Lopez, supra, at 666). The contention of defendant that he was denied effective assistance of counsel does not survive the guilty plea. There is no showing that counsel’s alleged ineffectiveness infected the plea bargaining process or that defendant entered the plea as the result of counsel’s allegedly poor performance (see, People v Burke, 256 AD2d 1244, lv denied 93 NY2d 851). (Appeal from Judgment of Cattaraugus County Court, Himelein, J. — Possessing Sexual Performance by Child.) Present — Pigott, Jr., P. J., Green, Pine, Scudder and Lawton, JJ.